Per Curiam,
This case was brought into the quarter sessions by appeal, duly allowed by the court, from a summary conviction of the defendants for a violation of the Act of May 1, 1909, P. L. 353. The court, after regular hearing upon evidence, directed judgment for the defendants, and from that judgment the commonwealth took this appeal. The single question for determination, say the counsel for the commonwealth, is whether the fish taken by the defendants were taken unlawfully from waters of the commonwealth. But the proper determination of that question depends upon the facts established by the evidence adduced in the quarter sessions, and as the evidence is not part of the record which is brought up for *402review, it is not the question upon which this appeal turns. The question is whether the court kept within the limits of its jurisdiction and proceeded with regularity-according to law. And upon that question we see no room for difference of opinion. The court had jurisdiction, the proceedings were regular and the judgment was such as the court had power to enter if the evidence warranted. The subject of our revisory jurisdiction in such cases was fully considered and discussed in Com. v. Layton, 45 Pa. Superior Ct. 582, and we will not go over the ground again. Applying the principles enunciated in that and other cases, we find nothing in this record which would warrant a reversal of the judgment.
Judgment affirmed.